Citation Nr: 1018338	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of residual scar, status post laceration of 
right middle finger, rated as 0 percent disabling.

2.  Entitlement to service connection for right shoulder 
disorder

3.  Entitlement to service connection for left knee sprain.

4.  Entitlement to service connection for neck pain.

5.  Entitlement to service connection for low back disorder.

6.  Entitlement to service connection for lump of the upper 
middle back and left flank.

7.  Entitlement to service connection for hearing loss 
disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for sinus and breathing 
problems.

10.  Entitlement to service connection for residuals of 
twisted middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1999 to June 
2003.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that, in February 2008, the RO granted the 
claim for service connection for status post cerebral angioma 
removal with residual headache and left hemisensory deficits.  
Therefore, the claims for headache and residuals of removed 
cerebral angioma are no longer before the Board.

The RO received additional evidence following the issuance of 
the February 2008 Supplemental Statement of the Case.  This 
evidence is cumulative of evidence previously obtained with 
regard to tinnitus, and silent with regard to the hearing 
loss.  Therefore, referral to the RO, the agency of original 
jurisdiction, is not required.  See 38 C.F.R. §§ 19.37, 
20.1304.

As addressed in the remand portion of the decision below, the 
following issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:  (1) Evaluation 
of residual scar, status post laceration of right middle 
finger, rated as 0 percent disabling; (2)  service connection 
for right shoulder disorder; (3) service connection for left 
knee sprain; (4) service connection for neck pain; (5) 
service connection for low back disorder; (6) service 
connection for lump of the upper middle back and left flank; 
(7) connection for sinus and breathing problems; and (8) 
service connection for residuals of twisted middle finger.


FINDINGS OF FACT

1.  A hearing loss disability is not shown.

2.  Tinnitus was first manifested in service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service; and organic disease of the nervous 
system was not manifested within one-year of separation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability), see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in July 2006 and 
February 2008.  VA issued a Statement of the Case (SOC) and a 
Supplemental SOC dated the same, respectively, notifying him 
of the actions taken and evidence obtained or received.  As 
such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.  Additionally, VA scheduled the appellant for 
a VA audiological examination, which he failed to attend 
without good cause as discussed below.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Failure to Report for VA Examination

38 C.F.R. § 3.655(a) provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
VA must take action in accordance with 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  Here, the appellant did 
not appear for an audiological examination scheduled for 
October 2004.  The provider sent notice of this examination 
to the appellant's last known address of record.  Neither the 
appellant nor his representative has cited good cause for 
failing to report to the scheduled examination.  Indeed, in 
the appellant's response to the April 2005 rating decision, 
and in his response to the July 2006 Statement of the Case, 
he did not address his failure to report to the scheduled 
examination.  Similarly, and the appellant's representative 
did not do so in its written communications to VA in support 
of the appellant's claim.  The Board therefore finds that the 
appellant failed to appear for the scheduled examination 
without good cause.

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled with any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.

In this case, the appellant filed an August 2004 application 
for compensation and pension (VA Form 21-526), which included 
a claim for hearing loss and tinnitus  The appellant was sent 
a letter dated October 5, 2004, notifying him of an 
audiological examination scheduled for October 19, 2004.  The 
provider of this examination notified VA by letter that the 
appellant did not report for the examination.  In an April 
2005 rating decision, the RO denied the claims based on the 
evidence of record.

Thus, as this appeal stems from the appellant's original 
compensation claim, the Board will address the claim for 
hearing loss disability and tinnitus based on the evidence of 
record.  38 C.F.R. § 3.655(b).

Service Connection

Initially, the Board notes the appellant served during the 
Gulf War Era in the U.S. Navy.  He does not assert that his 
claimed hearing problems are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 113.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Certain disease, such as organic diseases of the nervous 
system, shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not 
fatal to a claim for hearing loss disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 
(West 2002).

In August 2004, VA received an original claim for service 
connection for bilateral hearing loss disability.  He noted 
working on a flight deck and having hearing loss along with 
tinnitus.  He directed VA to his service medical records.

Service treatment records do not include the appellant's 
entrance and separation examinations.  These records reflect 
that the appellant was enrolled in the hearing conservation 
program as he worked in an environment of noise.  Hearing 
conservations tests reflect as follows for the right and left 
ear, shown respectively:


Date


HERTZ




500
1000
2000
3000
4000
6000
7/1999
5/5
5/10
10/10
0/10
20/20
5/70
8/2000
5/5
5/5
15/10
5/10
10/20
5/60
10/2000
5/5
5/5
15/10
5/10
1020
5/60
7/2001
0/5
0/0
10/5
0/5
15/15
5/70
8/2001
0/5
0/0
10/5
0/5
15/15
5/70
10/2002
5/0
5/-5
15/5
0/5
10/30
10/80

There are no speech audiometry results in the service 
treatment records.  A June 2001 treatment note showed 
asymmetrical hearing loss that requires masking.  Service 
treatment records show that the appellant used hearing 
protection.  He reported using noise muffs in July 2001 and 
hand formed earplugs in October 2002.  In February 2002, the 
appellant denied defective hearing on medical evaluation.

Report of VA psychiatric examination dated October 2004 is 
silent for complaints or findings relative to hearing 
problems.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hearing loss disability.  For VA purposes, the 
decibel loss for those hearing thresholds of 500, 1000, 2000, 
3000, and 4000 Hertz are relevant.  Although hearing 
conservation data shows results for the 6000 Hertz level, VA 
regulations do not consider this frequency for the purpose of 
establishing the presence of a hearing loss disability.  See 
38 C.F.R. § 3.385.  In this case, service treatment records 
show the auditory threshold below 26 decibels at the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz with the 
exception of the left ear in October 2002 at the 4000 Hertz 
level.  A hearing loss disability as defined by VA is not 
shown.  Id.  There is no post service audiological evidence 
showing a hearing loss disability as defined by VA.  
Therefore, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

With regard to tinnitus, the Board finds that the service 
connection for tinnitus is warranted.  While service 
treatment records are silent for tinnitus and show that the 
appellant was given hearing protection, these records show an 
isolated report of ringing in the ears, sensorineural hearing 
loss at the 6000 and 8000 Hertz frequencies of the left ear, 
and routine noise exposure from working on the flight deck of 
the USS Bataan.  This coupled with the appellant's competent 
and credible report of tinnitus in service and since service, 
and the assessment for chronic tinnitus VA treatment record 
dated December 2008, weighs in favor of his claim.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  See also Barr v. Nicholson, 21 Vet. App. at 310 (the 
Board is within its province to weigh that testimony and to 
make a credibility determination as to whether competent 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection).  The Board has further considered the provision 
of 38 U.S.C.A. § 1154(a), which provides that "due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service" as shown by factors 
such as the veteran's service record, medical records, and 
all pertinent medical and lay evidence.  Here, the 
appellant's report of tinnitus in and since service are 
consistent with the circumstances of his service on the 
flight deck of the USS Bataan, enrollment in the hearing 
conservation program, and post service diagnosis for chronic 
tinnitus.

Accordingly, the claim for service connection for tinnitus is 
granted.


ORDER

Service connection for hearing loss disability is denied.

Service connection for tinnitus is granted.




REMAND

A review of the record shows that a general VA examination 
was sought by the RO prior to the initial adverse 
adjudication.  See Exam Request Report dated October 2004.  
However, there is no affirmative indication in the record 
that the appellant was notified of a scheduled VA 
examination.  An electronic printout of November 2004 shows 
that an examination for October 26, 2004, was cancelled and 
that there was "no report."  VA made no further attempt to 
secure the appellant a VA examination.

The Board observes that the appellant seeks service 
connection for a variety of disorders and that the service 
treatment records do not include either an entrance or 
separation examination.  The available service treatment 
records show right knee complaints-but not left knee, right 
hand injury of the 4th and 5th digits, complaints of rapid 
heart beat and fluttering without evidence of abnormal 
cardiac pathology, report of sinus problems, report of left 
shoulder injury-but not right shoulder, and report of back 
pain.

In light of the absence of a service separation examination 
and affirmative evidence that VA notified the appellant of 
the scheduled VA examination, coupled with the myriad of 
complaints in service and the relatively low threshold 
required to trigger the need for a VA examination, the Board 
finds that remand for VA examination is warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination to ascertain the 
manifestations and severity of his 
service-connected scar of the right middle 
finger.  The claims folder should be 
available for review.

2.  The appellant should be scheduled for a VA 
examination to determine whether he has current 
disability attributable to an event or incidence of 
service.  Specifically, the examiner should indicate 
whether it is likely, as likely as not, or not likely 
that the following conditions, if shown on 
examination, are related to service:  
(a) right shoulder disorder 
(b) left knee disorder
(c) neck disorder
(d) low back disorder
(e.) lump on the upper middle back and left flank
(f) sinus and breathing disorder
(g) residuals of twisted middle finger
The claims folder should be available for 
review.  A complete rationale for all 
opinions is required.

3.  A copy of the notice(s) of examination 
(or other indicia of contact) should be 
associated with the claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


